Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 12-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, line 3 recites that the concave mold surface has a “plurality of surface features” and presumably it is these surface features that form the “plurality of light scattering dots” on the contact lens as set forth in the last two lines of claim 12.  However, if this is so, the concave mold surface would be responsible for forming the convex lens surface and hence the light scattering dots would only be formed on the convex surface of the lens.  Clarification is required as to whether this is true.  Also, it should be clarified that the “plurality of surface features” set forth at line 3 of claim 12 are in fact “a plurality of protrusions and/or depressions” recited at lines 9 and 10 of claim 12, if such is so.  There needs to be a clear line of distinction between these structures if in fact they are not the same.  If indeed they are the same, consistent terminology needs to be used for each.  Also, the recitation in the last line of claim 12 of “the contact or convex concave lens surface” does not make sense as written and requires an amendment or clarification as to what surface is being specified.  
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 12-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neitz et al 2019/0033619 (see Figs. 1A, 1B and 3B; paragraphs 0008, 0012, 0020, 0025, 0027, 0052, 0054, 0056-0062 and 0086) in view of Wu et al 6,203,156 (see col. 1, lines 29-31; col. 3, lines 18-25 and lines 44-52) and Yin et al 2015/0151500 (see Fig. 1 and paragraphs 0017-0019).
Neitz et al discloses a method of making a contact lens (see paragraphs 0025 and 0027) with a plurality of protrusions and/or depressions across the surface thereof, these acting as light scattering dots (paragraph 0056), wherein the protrusions and/or depressions are formed after the lens is molded by printing a dot pattern across the lens surface and curing the pattern.  Essentially, the primary reference fails to teach that the protrusions and/or depressions are formed by corresponding surface features on the surface of one of the mold parts that form the contact lens, and specifically wherein the concave mold surface contains a plurality of surface features.  However, note paragraph 0086, which teaches that recesses—instead of dots—can be formed on the lens and that such can be formed “when molding the lens” (the last line of the paragraph).  Wu et al (col. 3, lines 44-52) teaches that contact lenses are conventionally molded between two mold parts wherein identifying marks to be formed on the contact lens are formed into durable master molds, the inverse being formed on the resin molds made therefrom and the mark then is formed on the contact lens made from the resin mold—see col. 3, lines 26 through line 43.  It is well known that contact lens molds are typically concave and convex and Yin et al has been additionally applied to show this.  It is submitted that one of ordinary 
3.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742